Title: William Short to Thomas Jefferson, 1 December 1819
From: Short, William
To: Jefferson, Thomas


					
						Dear sir
						
							Philada
							Dec: 1. 1819
						
					
					Your kind, friendly & most instructive favor of Oct: 31. has been constantly under my eyes, & often read over, although I have until now postponed acknowleging & thanking you for it. I cannot tell you how much you have delighted me by making me so much better acquainted than I was, with the great & virtuous Philosopher of whom I have long considered myself, though unworthy, a disciple. Like other followers of other leaders I have taken on trust what I supposed to be his doctrine, & no doubt, like them too, have often warped to my own disposition & feelings the thus supposed directions of him I acknowleged as my master. Your penetrating & able research into the whole system of Epicurus, & exhibited in your usual lucid & simple manner has given me a degree of light on this subject which I should otherwise have never possessed. I cannot sufficiently thank you for it—I shall make it my vade mecum, & only have to regret the other syllabus which you found too long to copy. If ever you should have an amanuensis near you in whom you could sufficiently confide, let me now put in my, perhaps indiscreet, prayer that you would send it to me. I have long intended to commence the serious perusal & examination of both the old & the new testament. These works have had too great an influence in this world, & have been deemed too influential as to another & better world, by many learned & able men, not to excite the curiosity of every rational being. Few have remained so ignorant of them & so long as I have done. The syllabus of which you speak would be a torch to guide me in this labyrinth & would make me more willing to enter it.
					I thank you particularly for recalling to me that canon of Epicurus, which perhaps there was some danger of my losing sight of. it would have been one of those instances where the true doctrine is altered by the natural disposition of the individual, as a cask not well cleaned vitiates whatever pure liquor is put into it. One of the first maxims however, for conduct in life, which I adopted, when at College, was that every thing when carried to excess, even virtue, was a vice. And I ought to have known therefore that it would have been so as to indulgence or indolence. I have spoken to Correa about his visit to Monticello. He tells me now that it is postponed until the winter, & that he has written to you on the subject. He seems quite unsettled in all his plans, even his going to Washington: his dissatisfaction with the directors there, I fear will do him injury in their eyes, although he certainly has great right to be dissatisfied. To be obliged to be a witness to the fitting out of privateers in our ports with the evident & acknowleged purpose of going to plunder & pillage the vessels of his nation—to hear the boasting of these patriotic pirates when they have been successful in seizing rich Portuguese ships—to be able to give a list of these pirates parading our streets, & to recieve no redress from Government must indeed be too much to be borne by any one; & our friend is of nothing less than a bearing disposition. This situation has depressed his spirits manifestly—& this again seems to have sensibly diminished his esprit. His conversation which was formerly so brilliant s’en ressent, & is often now heavy & dull. I fear also that his judgment has also suffered as well as his esprit—for he has decided not only to quit this country but to return to Rio Janeiro, & thus place himself again in the hands of the prêtraille who will probably end by placing him in the hands of the inquisition. Hitherto when I have heard him hint at such an intention I have thought it was a mere boutade arising from his dissatisfaction with this government; but I find it is more serious, & I am really sorry for it. He read to a friend of mine a day or two ago his last dispatch to Mr Adams in which he announces the permission of his government & his intention to embark in the spring. He has been named of the Council of State, & this eau benite de cour is probably the source of his delusion.
					But to return to yourself, my dear sir; I see with real pain that you have no intention of continuing the abstract from the Evangelists which you begun at Washington. The reason you give for confining yourself to classical reading & mathematical truths should not, I should think, operate against this agreeable task—& if agreeable to you, I know nothing which could be more so, & at the same time more useful to others. You observe that what is genuine is easily distinguished from the rubbish in which it is buried—if so, it is an irresistible reason for your continuing the work—for others, it would seem, have not found it thus distinguishable—& I fear I should be of the number if I were to undertake this study. It would cost you but little trouble on a fair edition of this book, if you would by mere lines mark off what appeared to you thus manifestly genuine.
					I will not urge you however to anything against your inclination; certain as I am, that nobody can so well as yourself judge what is best. Yet I cannot lose the desire of your writing the simple memoirs of your life in the way in which Dr Franklin has done. You observed on a former occasion that they would be found in the copies of your letters public & private—This source can be attainable only to a few—& besides the charm & the instruction are much better to be found in the continued narration made by the person himself.
					The near approach of the meeting of Congress forces its next session on my view. The opinion here is that it will be highly inflammatory, as the Doctors say. The Florida treaty & the Missouri question are two prominent points. The last particularly I apprehend will be the entering wedge for separating these States. I will not however yield to my own apprehensions on this subject—for I never have been able, notwithstanding my earnest wishes, to find faith in the duration of this Union. I most devoutly pray nevertheless that what here appears to me the vraisemblable may not be the vrai. Time which is wiser than the wisest of us all will solve this problem; & we must leave it to him. Mr Monroe & Mr Adams in lengthening the lever to the mouth of Columbia, certainly must know the principle of that power—& yet they seem in this instance to have perfectly lost sight of it.
					I have very often within the last two or three years recollected your citation of O fortunatos mercatores  &c. I do not believe now that it would apply, as first intended to agricolas—but most certainly not to merchants—There is nothing now but disappointment, distress & ruin among them. A most melancholy instance has just occurred among my best friends here, in a young menage. It consisted of two of the most excellent & amiable people I have ever known—He with great wealth married a young woman of exquisite  beauty—he built by far the handsomest house in the City & lived in a style of the first taste & elegance—Every thing smiled on them. They were the admiration of all & would have been the envy of all, but that their goodness disarmed envy. They enjoyed particularly what is called the smiles of Heaven—for it showered down children on them as fast as the laws of nature would admit of. All of a sudden these dreadful times have brought on a blight, & he is now completely ruined—but so ruined as not to have a cent left—He with his amiable wife & charming children are now in the country reduced to a state of dependence, his fine house will be sold, that is struck down under the hammer for a song. Instances of this kind are without end—& I really have no idea what all this is to come to—as we are told the greatest distress also prevails among the agricolas—Oh! that the days of Virgil could return to them.
					I begun this letter two days ago but was interrupted—It now goes & carries with it my continued wishes for the perfect recovery of your health & for your long living happy. Accept these wishes as a type of those sentiments with which I have so long been, dear sir
					
						your friend & servant
						
							W: Short
						
					
				